DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding Claim 18, the claim is rejected under 35 U.S.C. § 101 because the claim invention is not supported by a process, machine, manufacture, or composition of matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a "computer-readable medium" covers a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters. Claims 18-20 when read in light of Paragraph [0062] of Applicant's filed specification, does define a computer-readable medium to include the disclosed tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves, propagated signals, etc., and is thus non-statutory for that reason. 
The claims must be amended to limit the computer-readable storage medium to only non-transitory signals, and state the exclusion of transitory signals (See Official Gazette Notice 1351 OG 212, dated February 23, 2010).
Claims 18-20 recites “a computer program product comprising a computer readable storage medium …” instead of "a non-transitory computer program product comprising a computer readable storage medium …”. The Examiner suggests amending Claims 18-20 to state "A non-transitory computer program product comprising a computer readable storage medium …" to overcome the rejection under 35 U.S.C. §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, “the reaction” is unclear. It is not clear if it is “the reaction” or “the negative reaction”.
In Claim 1, “the user's reactions” is unclear. It is not clear if it is “the user's reactions” or “the negative reaction” or “a user's reactions”.
In Claim 1, “the user's reaction” is unclear. It is not clear if it is “the user's reaction” or “the negative reaction” or “the user's reactions”.
In Claim 4, “the user's reaction” is unclear. It is not clear if it is “the user's reaction” or “the negative reaction” or “the user's reactions”.

Claim 1 recites “the reaction” in automatically activating a preventive action to mitigate the reaction. There is insufficient antecedent basis for this limitation of the claim.
Claim 1 recites “the user's reactions” in monitoring the user's reactions. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the user's reaction” in responsive to determining that the user's reaction has been suppressed. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the user's reaction” in wherein the user's reaction includes the user's biometric data. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over el Kaliouby et al. (US #2019/0012599) in view of Barnes (US #2020/0402493) further in view of Usher et al. (US #2014/0219462).

Regarding Claim 1, el Kaliouby discloses a computer-implemented method (Figs. 1-4 and 11-12) comprising:
receiving a signal representing a sound (el Kaliouby ¶0047 discloses the capturing of further information can include independently capturing only audio information [using one or more microphones]);
running a machine learning model to identify that the sound triggers a negative reaction in a user hearing the sound (el Kaliouby ¶0044 discloses the learning facilitates emotional analysis of the audio information and the video information. ¶0048 discloses the flow 100 includes analyzing the further information using the trained weights 140 to provide an emotion metric based on the further information; Figs. 1, 3. The learning includes early fusion combination of video data and audio data for the emotional analysis. The early fusion combination can be based on ensemble learning, where the ensemble learning can improve prediction performance of the multilayered convolutional computing system that uses the trained weights to predict emotions);
retraining the machine learning model using at least the signal as new training data (el Kaliouby ¶0048 discloses the hybrid learning can be used to retrain the weights, to obtain faster convergence, and so on. The flow 100 includes providing an emotion metric 144 based on the further information).
el Kaliouby may not explicitly disclose automatically activating a preventive action to mitigate the reaction; monitoring the user's reactions; responsive to determining that the user's reaction has been suppressed, deactivating the preventive action; retraining the machine learning model using at least the signal as new training data.
However, Barnes (Figs. 1-6) teaches automatically activating a preventive action to mitigate the reaction (Barnes ¶0025 discloses if an unstable condition is not quickly detected and addressed, the unstable condition can cause the transducer 112 to produce acoustic artifacts [e.g., a loud audible noise, a squeal, a chirp, etc.], which can be uncomfortable for the wearer. ¶0031 discloses using this training data, machine learning can employ techniques such as regression to estimate the probability that the data collected by the one or more sensors 312 is indicative of the existence of a condition that will cause instability. To produce such estimates, one or more quantities can be defined to indicate the probability that instabilities will be present in the ANR system 400. As such, upon being trained, a learning machine can be capable of outputting a numerical value that represents the probability of an instability occurring in the ANR system 400. ¶0038 discloses in the sensor-based approach [in which instability may be preempted based on sensor data] can be combined with signal processing approaches [in which unstable conditions are mitigated upon occurrence] for detecting and addressing instabilities in the ANR system 400);
monitoring the user's reactions (Barnes ¶0027 discloses a sensor-based approach to detect the presence or absence of potential causes of unstable conditions);
responsive to determining that the user's reaction has been suppressed, deactivating the preventive action (Barnes ¶0027 discloses then takes one or more actions accordingly to prevent the occurrence of instabilities and acoustic artifacts in the ANR system. For example, the one or more actions can include adjusting the gain of the pass-through signal flow path using a variable gain amplifier, adjusting the coefficients for a filter disposed in the pass-through signal flow path, and disabling/enabling the pass-through signal flow path. ¶0039 discloses in cases where the sensor-based approach does not succeed in detecting a condition likely to cause instability, a signal processing approach can then detect and address the existing instability, such that an acoustic artifact is never produced for the user);
retraining the machine learning model using at least the signal as new training data (Barnes ¶0031 discloses one or more forms of artificial intelligence, such as machine learning, can be employed such that the controller 310 can learn to determine a condition's likelihood to cause instability in the ANR system 400 from training data, without being explicitly programmed for the task. ¶0033 discloses neural network techniques can be implemented using the information from the one or more sensors 312 [e.g., proximity data, audio data, etc.] to invoke training algorithms for automatically learning the likelihood that a condition exists that will cause an instability in the ANR system 400).
el Kaliouby and Barnes are analogous art as they pertain to mitigate emotion. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the machine learning system (as taught by el Kaliouby) to prevent instabilities and acoustic artifacts in ANR systems with aware mode (as taught by Barnes, ¶0014) by using less expensive, lighter, and less complex to implement than alternative approaches (Barnes, ¶0027).
And, Usher (Figs. 1-3) teaches automatically activating a preventive action to mitigate the reaction (Usher ¶0051 discloses at step 312 [Fig. 3], the earpiece selects a compression based on the residual background noise level [which can irritate the user, i.e., user may lower volume as a reaction if the earpiece device does not automatically react; ¶0004]. ¶0052 discloses the earpiece 100 upon selecting a compression adjusts sound levels in the ear canal to maintain a constant signal to noise ratio as shown in step 318. The processor 206 can thus, in determination of the residual background noise measured within the ear canal, mitigate the effects of the background noise by adjusting the volume level and frequency response of the audio content delivered to the ear canal);
monitoring the user's reactions (Usher ¶0004 discloses as the background noise levels change, the user may need to adjust the volume to listen to their music over the background noise [since it can be annoying and the user may seem upset]);
responsive to determining that the user's reaction has been suppressed, deactivating the preventive action (Usher ¶0052 discloses alternatively, or in combination, the processor 206 can also regulate the throughput of ambient sound from the ASM 111 to the ECM 123 to maintain a constant signal to noise ratio. ¶0053 discloses the method 300 can continue back to steps 302 and 304 to monitor ambient sounds in the environment and residual background noise levels in the ear canal, respectively).
el Kaliouby, Barnes, and Usher are analogous art as they pertain to mitigate emotion. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of el Kaliouby in view of Barnes in light of the teachings of Usher to mitigate background noise [based on user’s uncomforting] (as taught by Usher, ¶0052) to improve the sound delivery experience of headphones or earpieces (Usher, ¶0005).

Regarding Claim 2, el Kaliouby in view of Barnes and Usher discloses the method of claim 1,
wherein the machine learning model includes a neural network (el Kaliouby ¶0049 discloses the emotional analysis can be performed by a convolutional computing system such as a convolutional neural network; Figs. 1-3).

Regarding Claim 3, el Kaliouby in view of Barnes and Usher discloses the method of claim 1,
wherein the user's reaction includes the user's reactive sound (el Kaliouby ¶0067 discloses audio data applications can include analyzing audio input such as ambient room sounds, physiological sounds such as breathing or coughing, noises made by an individual such as tapping and drumming, voices, and so on. ¶0111 discloses the analyzing the first voice for features can include evaluation of timbre. Timbre can include tonal color, tonal quality, etc. The analyzing the first voice for features can include evaluation of prosody. Prosody can include rhythm and sound, stress and intonation, and the like. The analyzing the first voice for features can include analysis of vocal register and resonance, pitch, speech loudness, or speech rate. ¶0112 discloses the segmenting the audio data can include noticeable differences in intensity, duration, or pitch, of a sound, a tone, a voice, and the like. ¶0115 discloses the translation vectors can transform a neutral sounding voice to an emotional or expressive voice).

Regarding Claim 4, el Kaliouby in view of Barnes and Usher discloses the method of claim 1,
wherein the user's reaction includes the user's biometric data (el Kaliouby ¶0018 discloses the video data can be analyzed to determine a facial expression, to perform facial recognition, to conduct identity confirmation, or to determine a range of cognitive states, including mental states or emotional states, that relate to the person. Similarly, the voice data can be analyzed for voice recognition, biometric confirmation, or cognitive states. The cognitive states can include frustration, ennui, confusion, cognitive overload, skepticism, delight, satisfaction, calmness, stress, and many others. As a result, human facial expressions and human voices play critical roles at all levels of human communication. ¶0081 discloses classification can be used for biometric identification of one or more people in one or more frames of one or more videos).

Regarding Claim 5, el Kaliouby in view of Barnes and Usher discloses the method of claim 1. But, el Kaliouby in view of Barnes may not explicitly disclose wherein the preventive action includes attenuating the sound.
However, Usher teaches wherein the preventive action includes attenuating the sound (Usher ¶0051 discloses the compression can be a time domain or a frequency domain transformation that is applied to the audio content to amplify or attenuate portions of the audio content waveforms. Fig. 8 illustrates a first compression curve 810 and a second compression curve 820 that are a function of the residual background noise level).
el Kaliouby, Barnes, and Usher are analogous art as they pertain to mitigate emotion. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of el Kaliouby in view of Barnes in light of the teachings of Usher to attenuate background noise [based on user’s uncomforting] (as taught by Usher, ¶0051) to improve the sound delivery experience of headphones or earpieces (Usher, ¶0005).

Regarding Claim 6, el Kaliouby in view of Barnes and Usher discloses the method of claim 1, wherein the method further includes
pairing a device performing the method with another device of another user (el Kaliouby ¶0047 discloses the flow 100 includes capturing, into a second computing device, further information 130. The second computing device can include a smartphone, a PDA, a tablet, a laptop computer, etc.).

Regarding Claim 7, el Kaliouby in view of Barnes and Usher discloses the method of claim 1. But, el Kaliouby in view of Barnes may not explicitly disclose wherein the preventive action includes controlling another device to perform another mitigating action.
However, Usher teaches wherein the preventive action includes controlling another device to perform another mitigating action (Usher ¶0051 discloses at step 312 [Fig. 3], the earpiece selects a compression based on the residual background noise level [which can irritate the user, i.e., user may lower volume as a reaction if the earpiece device does not automatically react; ¶0004]. ¶0052 discloses the earpiece 100 upon selecting a compression adjusts sound levels in the ear canal to maintain a constant signal to noise ratio as shown in step 318. The processor 206 can thus, in determination of the residual background noise measured within the ear canal, mitigate the effects of the background noise by adjusting the volume level and frequency response of the audio content delivered to the ear canal).
el Kaliouby, Barnes, and Usher are analogous art as they pertain to mitigate emotion. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of el Kaliouby in view of Barnes in light of the teachings of Usher to mitigate background noise [based on user’s uncomforting] (as taught by Usher, ¶0052) to improve the sound delivery experience of headphones or earpieces (Usher, ¶0005).
Regarding Claim 8, el Kaliouby in view of Barnes and Usher discloses the method of claim 1. But, el Kaliouby in view of Barnes may not explicitly disclose wherein the preventive action is applied incrementally.
However, Usher teaches wherein the preventive action is applied incrementally (Usher ¶0029 discloses a natural audio level preserves the fidelity and spectral content of the audio as originally selected by the user [e.g., graphic equalization] in a particular environment or context. For instance, as background noise levels change while a user is listening to music, the residual sounds in the ear canal change; the earpiece automatically adjusts the volume level to a preferred setting to maintain a natural music signal level to residual background noise level within the ear canal. The preferred setting can be automatically set when the user makes the music selection and adapted thereafter).
el Kaliouby, Barnes, and Usher are analogous art as they pertain to mitigate emotion. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of el Kaliouby in view of Barnes in light of the teachings of Usher to attenuate background noise [based on user’s uncomforting] (as taught by Usher, ¶0051) to improve the sound delivery experience of headphones or earpieces (Usher, ¶0005).

Claims 9-17 are rejected for the same reasons as set forth in Claims 1-8.

Claims 18-20 are rejected for the same reasons as set forth in Claims 1-8 (el Kaliouby ¶0123 discloses the system 1300 can be included in a computer program product embodied in a non-transitory computer readable medium that includes code executable by one or more processors to perform operations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651